DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
Status of Claims
Claims 1 and 6-9 are pending and under examination.
Claim Objections
The objection is new.
Claim 7 is objected to because the spelling of the compound “oltipraz” is misspelled.  It is suggested to correct spelling by replacing the word “oltipaz” with “oltipraz”.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 1, 3, 4 and 6-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn as necessitated by amendment.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is maintained.
Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in the subject" in line 5. There is insufficient antecedent basis for this limitation in the claim because there are two subjects previously recited and it is unclear whether the limitation is referring to one or both of the subjects previously recited. Claims 6-8 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. 
Response to Arguments: Applicants assert the claims have proper antecedent basis because the rejected “in the subject” language is referring to the same previously introduced subject. See page 4 in the remarks filed May 19, 2021. Applicants’ argument has been fully considered but is not found persuasive because there are two different “a subject” previously recited (i.e., “a subject previously having been diagnosed with idiopathic ASD” and “a subject having displayed clinical signs of ASD”) and it unclear which one of the “a subject” or both of the “a subject” the limitation “in the subject” is referencing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is new.
Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of inducing a positive response an autism spectrum disorder phenotype 2 patient, comprising administering from 2 to 5 mol/kg of a Nrf-2 activator to a subject previously having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD, wherein a positive response is induced in the subject by the administration of the Nrf2-activator when the subject is an ASD phenotype 2 subject, does not reasonably provide enablement for a method of inducing a positive response an autism spectrum disorder phenotype 2 patient, comprising administering from 2 to 5 mol/kg of a Nrf-2 activator to a subject previously having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD, wherein a positive response is induced in the subject by the administration of the Nrf2-activator. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The invention as claimed is directed to administering an Nrf2-activator in an amount ranging from 2 to 5 mol/kg to a subject previously having been diagnosed with idiopathic ASD 
The full scope of the claimed invention is not enabled because inducing a positive response in a patient that has idiopathic Autism Spectrum Disorder (ASD) or displays clinical signs of ASD with an activator of the nuclear factor erythroid 2-related factor 2 (Nrf2) is unpredictable; thus, the administration of a Nrf2-activator in a subject previously having been diagnosed with idiopathic ASD or in a subject having displayed clinical signs of ASD does not predictably induce a positive response in the subjects as presently claimed. The claims encompass all subjects that have idiopathic ASD or display clinical signs of ASD and inducing a positive response in those subjects. The subjects receiving the administered Nrf2 activator as presently claimed are not identified as an ASD phenotype 2 patient. There is no evidence of record that shows that the administration of an Nrf2-activator will induce a positive response in all subjects that have idiopathic ASD or displays clinical signs of ASD. Evidence in the prior art shows that ASD patients may have a positive response to an Nrf2 activator, a negative response an Nrf2 activator or no response to an Nrf2 activators. See for example Singh et al.1 and Zimmerman et al.2.
In the study by Singh et al. the data shows that social function as measured by the self-reporting measures Aberrant Behavior Checklist (ABC) and the Social Responsiveness Scale (SRS) scales, may decline, improve or not change in ASD patients following the administration of sulforaphane (an activator of Nrf2). In Figure 4, reproduced below, Singh et al. show some patients have an increased SRS score (i.e., a decline in social function), some patients have a decreased SRS score (i.e., improvement in social function) and some have no change in the score nd paragraph.
    PNG
    media_image1.png
    517
    1397
    media_image1.png
    Greyscale

Fig. 4. Total scores for (A) ABC and (B) SRS of individual placebo- and sulforaphane-treated participants at baseline and after 18 wk. At 18 wk, total ABC scores were available for 35 (10 placebo and 25 sulforaphane) and total SRS scores for 37 (11 placebo and 26 sulforaphane). Only the differences for sul- foraphane treatment were significant at 18 wk, thus a change in score of from 62.4 to 45.0 on the ABC scale (A) was significant (P < 0.001), and a change in score of from 121.5 to 105.2 on the SRS scale (B) was significant (P < 0.001). Means for the subjects shown, at 1 and 18 wk respectively, for placebo treatment, were 62.4 and 62.6 on the ABC scale, and 121.5 and 117.5 on the SRS scale.
In a subsequent publication, Singh et al.3 reiterated the conclusion that the response of a subject with ASD is unpredictable given the etiological heterogeneity of ASD. Singh et al. stated that it is likely that many persons with ASD may not improve because their individual metabolic processes are not among those that response to the Nrf2-activator, sulforaphane. Although Singh et al. observed a positive effect following the administration of sulforaphane, given the considerable heterogeneity in the etiology, pathogenesis and symptomology of nd and 3rd paragraphs. Thus, one of ordinary skill could not assure that the administration of an activator of Nrf2 would induce a positive response as claimed in accordance with the knowledge in the prior art.
The present disclosure confirms the lack of predictability that was demonstrated in the prior art. Applicants disclose in the specification that the response to an activator of Nrf2 in a patient with ASD is dependent on the phenotype of the ASD and/or the time period of exposure to the Nrf2 activator. The phenotype of the subject is ascertained following the administration of the activator based on the response of the subject to the administered activator based on scales to measure psychiatric symptoms such as the Social Responsiveness Scale(SRS) and Aberrant Behavior Checklist (ABC). There is no prior knowledge of how a subject with idiopathic ASD or clinical signs of ASD would respond to an activator of Nrf2 because the subject is not identified with the phenotype of ASD prior to the administration of the activator of Nrf2. Applicants teach three different responses can occur; subjects with a negative response are identified as an ASD phenotype 1 patient, subjects with a positive response are identified as an ASD phenotype 2 patients, and subjects with no response are neither ASD phenotype 1 or ASD phenotype 2 patients. See page 9, lines 5-7, page 13, lines 3-4, page 13, lines 27-29. Applicants further teach a patient may not have a response to an Nrf2 activator despite being a patient with phenotype 1 or 2. Applicants teach the response of a patient depends on the administration time period. Applicants teach patients that have phenotype 1 ASD or phenotype 2 ASD may not show a response to an Nrf2 activator under conditions of short administration time period. See page 14, lines 9-11. However, the definition of what constitutes a short administration time period was not disclosed. 

	There is predictability in the art if one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertained and if the artisan cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then, there is a lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. MPEP §2164.03. In the present case, the response of a subject with idiopathic ASD or displays clinical signs of ASD to an Nrf2 activator cannot be readily anticipated according to the knowledge in the prior art and based on Applicants’ disclosures. The artisan of ordinary skill could not readily anticipate the effect of the administration of the Nrf2-activator without prior knowledge of the phenotype of the subject because the phenotype is determined post-administration of the Nrf2-activator based on the response of the subject. Even if the phenotype of the subject was known, the administration of the Nrf2 activator may not result in a positive response as claimed because short administration time periods may lead to no response and based on the teachings in the prior art, given the heterogeneity in the etiology, pathogenesis and symptomatology of autism, generalizations to mol/kg of a Nrf2-activator to a subject having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD, wherein a positive response is induced in the subject having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD by the administration of the Nrf2-activator when the subject is an ASD phenotype 2 patient.

The rejection is new.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of inducing a positive response an autism spectrum disorder phenotype 2 patient, comprising administering a Nrf-2 activator to a subject for a duration of no longer than 5 days, wherein the subject has previously been diagnosed with idiopathic ASD or wherein the subject has displayed clinical signs of ASD, wherein a positive response is induced in the subject by the administration of the Nrf2-activator when the subject is an ASD phenotype 2 subject, does not reasonably provide enablement for a method of inducing a positive response an autism spectrum disorder phenotype 2 patient, comprising administering a Nrf2-activator to a subject previously having been diagnosed with . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The invention as claimed is directed to administering an Nrf2-activator for a duration of no longer than 5 days to a subject previously having been diagnosed with idiopathic ASD or a subject having displayed clinical signs of ASD. The administration of the Nrf2-activator is claimed to induce in the subject a positive response.
The full scope of the claimed invention is not enabled because inducing a positive response in a patient that has idiopathic Autism Spectrum Disorder (ASD) or displays clinical signs of ASD with an activator of the nuclear factor erythroid 2-related factor 2 (Nrf2) is unpredictable; thus, the administration of a Nrf2-activator in a subject previously having been diagnosed with idiopathic ASD or in a subject having displayed clinical signs of ASD does not predictably induce a positive response in the subjects are presently claimed. The claims encompass all subjects that have idiopathic ASD or display clinical signs of ASD and inducing a positive response in those subjects. The subjects receiving the administered Nrf2 activator as presently claimed are not identified as an ASD phenotype 2 patient. There is no evidence of record that shows that the administration of an Nrf2-activator will induce a positive response in all subjects that have idiopathic ASD or displays clinical signs of ASD. Evidence in the prior art shows that ASD patients may have a positive response to an Nrf2 activator, a negative response an Nrf2 activator or no response to an Nrf2 activators. See for example Singh et al.4 and Zimmerman et al.5.
nd paragraph.
    PNG
    media_image1.png
    517
    1397
    media_image1.png
    Greyscale

Fig. 4. Total scores for (A) ABC and (B) SRS of individual placebo- and sulforaphane-treated participants at baseline and after 18 wk. At 18 wk, total ABC scores were available for 35 (10 placebo and 25 sulforaphane) and total SRS scores for 37 (11 placebo and 26 sulforaphane). Only the differences for sul- foraphane treatment were significant at 18 wk, thus a change in score of from 62.4 to 45.0 on the ABC scale (A) was significant (P < 0.001), and a change in score of from 121.5 to 105.2 on the SRS scale (B) was significant (P < 0.001). Means for the subjects shown, at 1 and 18 wk respectively, for placebo treatment, were 62.4 and 62.6 on the ABC scale, and 121.5 and 117.5 on the SRS scale.
6 reiterated the conclusion that the response of a subject with ASD is unpredictable given the etiological heterogeneity of ASD. Singh et al. stated that it is likely that many persons with ASD may not improve because their individual metabolic processes are not among those that response to the Nrf2-activator, sulforaphane. Although Singh et al. observed a positive effect following the administration of sulforaphane, given the considerable heterogeneity in the etiology, pathogenesis and symptomology of autism, generalization to other patients with autism could not be assured. See page 599, right col.-2nd and 3rd paragraphs. Thus, one of ordinary skill could not assure that the administration of an activator of Nrf2 would induce a positive response as claimed in accordance with the knowledge in the prior art.
The present disclosure confirms the lack of predictability that was demonstrated in the prior art. Applicants disclose in the specification that the response to an activator of Nrf2 in a patient with ASD is dependent on the phenotype of the ASD and/or the time period of exposure to the Nrf2 activator. The phenotype of the subject is ascertained following the administration of the activator based on the response of the subject to the administered activator based on scales to measure psychiatric symptoms such as the Social Responsiveness Scale(SRS) and Aberrant Behavior Checklist (ABC). There is no prior knowledge of how a subject with idiopathic ASD or clinical signs of ASD would respond to an activator of Nrf2 because the subject is not identified with the phenotype of ASD prior to the administration of the activator of Nrf2. Applicants teach three different responses can occur; subjects with a negative response are identified as an ASD phenotype 1 patient, subjects with a positive response are identified as an ASD phenotype 2 patients, and subjects with no response are neither ASD phenotype 1 or ASD phenotype 2 
In the remarks filed May 19, 2021, Applicants reiterate the findings that a positive response in subjects with clinical signs of ASD or idiopathic ASD is predictably. Applicants disclose that in studies in patients with ASD demonstrate that positive effects are only observed in a subset of the ASD patient population. See pages 8-9 in the remarks. Applicant further teach in a study similar to Zimmerman et al., a trial by Politte et al. assessed no beneficial effect in 24 patients based on ABC, SRS and CGI-I scores, thus casting doubts on the suggestion in the art that administration of a Nrf2-activator, in the case of the clinical trials by Zimmerman et al. and Polittle et al., that a subgroup of patients with ASD might benefit from sulforaphane treatment. See the pages 8-9 in the remarks.
	There is predictability in the art if one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertained and if the artisan cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then, there is a lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. MPEP §2164.03. In the present case, the response of a subject with idiopathic ASD or displays clinical signs of ASD to an Nrf2 activator cannot be readily anticipated according to the knowledge in the prior art and based on mol/kg of a Nrf2-activator to a subject having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD, wherein a positive response is induced in the subject having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD by the administration of the Nrf2-activator when the subject is an ASD phenotype 2 patient. For example, the claims could be amended to recite: A method of inducing a positive response in an autism spectrum disorder (ASD) phenotype 2 patient, comprising administering a Nrf2-activator to a subject for a duration of no longer than 5 days, wherein the subject has previously been diagnosed with idiopathic ASD or wherein the subject has displayed clinical signs of ASD, .
Claim Rejections - 35 USC § 102
Response to Arguments: In the remarks filed May 19, 2021, Applicants argue Sing et al. and Zimmerman et al. fail to teach the current claimed dosage range. See page 5. Applicants’ argument has been fully considered and is found persuasive. Therefore, the rejections of claims 1, 3, 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (“Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, pp. 15550–15555) and Zimmerman et al. (WO 2016/054475 A1; published 7 April 2016) have been withdrawn.
Claim Rejections - 35 USC § 103
Response to Arguments: In the remarks filed May 19, 2021, Applicants argue claim 8 is patentable over the teachings of Zimmerman et al. (WO 2016/054475 A1; published 7 April 2016) because claim 8 requires both a specific dosage and duration of administration of an Nrf2- activator which is not taught or suggested by Zimmerman et al. See pages 5-9 in the remarks.
	First, Applicants argue the reliance on routine optimization is improper because mere overlap alone is insufficient and the prior art must teach a result effective variable in order to optimize and an explanation why a person of ordinary skill in the art would have arrived at the claimed invention. Applicants’ further argue, Zimmerman et al. fail to teach that varying the dosage will result in any specific optimized result. See e.g., page 6, paragraphs 5-6 and page 8, paragraph 1. Applicants’ argument has been considered but is not found persuasive because a known result-effective variable is not the only motivation for a person of ordinary skill in the art optimized the prior art’s conditions. MPEP 2144.05(II).	
nd paragraph in the remarks. Applicants’ arguments have been considered but are not found persuasive because a difference in dosing scales (units of measure) does not make an invention unobvious under 35 USC 103 and more specifically when the units of measure fall within the claimed range.
	Finally, Applicants argue there is clearly no reason why a person of ordinary skill in the art would have arrived at the claimed dosage when the prior art fails to teach that dosage has any effect on the any desired outcome/result. See e.g., page 8, paragraph 3 in the remarks. Applicants’ argument has been fully considered but is not found persuasive because Zimmerman et al. teach dosages that overlap with the claimed range as an effective dosage and further teach the effective amounts are sufficient to produce at least a 30 % decreased in ABC or SRS scores for humans with ASD relative to the scores prior to treatment with the effective amount of sulforaphane. Zimmerman et al. teach the effective amount of sulforaphane is sufficient to produce at least 30% decrease in total ABC or SRS scores. Zimmerman et al. teach the effective amount for a patient that weights between 101-199 (45.8-90.3 kg) pounds is in the range of 9-25 mg (50.8-141 mol of sulforaphane7)and for a human patient that weighs more than 200 pounds (90.7 kg) is 12.5 to 38 mg (70.5-214.3 mol of sulforaphane). The dosage ranges taught by Zimmerman et al. overlap with the claimed range of 2 to 5 mol/kg; that is, the dosage rang for a person of 101-199 lbs. is 0.6-3.1 mol/kg and the dosage range for a person of 200 or greater is mol/kg. Thus, a prima facie case of obviousness exists because the claimed range overlaps with the range taught in the prior art. 
For the reasons set forth above, Applicants’ arguments were not found persuasive. However, the rejection of claims 4 and 8 under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (WO 2016/054475 A1; published 7 April 2016) has been withdrawn because claim 4 is canceled and Applicants argument with regard to duration was found persuasive. See pages 8-9 in the remarks. Applicants argument that Zimmerman et al. fail to teach or suggest administration for no longer than 5 days was found persuasive. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (WO 2016/054475 A1; published 2016; of record).
Zimmerman et al. teach administering an effective amount of sulforaphane sufficient to reduce the severity of one or more behavior symptoms of autism. See e.g., paragraphs [002-0023]. Zimmerman et al. teach the effective amount of sulforaphane is sufficient to produce at least 30% decrease in total ABC or SRS scores. See paragraph [0011]. Zimmerman et al. teach the effective amount for a patient that weighs between 101-199 (45.8-90.3 kg) pounds is in the range of 9-25 mg (50.8-141 mol of sulforaphane8)and for a human patient that weighs more than 200 pounds (90.7 kg) is 12.5 to 38 mg (70.5-214.3mol of sulforaphane). See paragraph [0010]. The dosage ranges taught by Zimmerman et al. overlap with the claimed range of 2 to 5 mol/kg for some patient population embodiments; that is, the dosage range for a person of 101-199 lbs. is 0.6-3.1 mol/kg and the dosage range for a person of 200 or greater is 0.8-2.4 mol/kg.
mol/kg as claimed, the claim would have been obvious because the claimed method requires a dosage range that overlaps with the range of taught by Zimmerman et al. and because the claimed range overlaps with the ranges disclosed in the prior art, a prima facie case of obviousness exists. With regard to the preamble of “inducing a positive response in an ASD phenotype 2 patient”, Zimmerman et al. teach the effective dosages are sufficient to produce at least 30% decrease in total ABC or SRS or improve behavioral symptoms in an ASD patient (a positive response). That patient is inherently a phenotype 2 ASD patient per the definition of a phenotype 2 ASD patient (i.e., identified and characterized as phenotype 2 by a positive response; see e.g., page 5, line 22 in the specification); thus, those patients with a 30 % or more decrease in SRS and ABC score which means an improvement in behavior would inherently be a patient with phenotype 2 because a positive response was induced. 
Regarding present claim 6, Zimmerman et al. teach at least 30% decrease in total ABC or SRS or improve behavioral symptoms in the ASD patient (a positive response) is achieved with the administration of sulforaphane. See e.g., paragraph [0011].
Regarding present claim 7, Zimmerman et al. teach sulforaphane. See e.g., paragraphs [002-0011].
Therefore, the claimed invention as prima facie obvious the artisan of ordinary skill at the time of the effective filing date of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-11 of copending Application No. 16/181,539 in view of Singh et al, (“Sulforaphane Treatment of Young Men with Autism Spectrum Disorder”, CNS & Neurological Disorders - Drug Targets, 2016, 15, 597-601).
Regarding claims 1, 2 and 5-11, claims 1, 2, 5-11 of copending Application No. 16/181,539 claims administering 2 to 5 mol/kg of a Nrf2 activator to a subject having idiopathic ASC or displaying signs of idiopathic ASD. The difference between copending Application No. 16/181,539 and the presently claims, is copending Application No. 16/181,539 do not teach a positive response was induced in the subject by the administration of the Nrf2 activation and the positive response is in a phenotype 2 patient. Singh et al. shows that the administration of the Nrf-2 activator, sulforaphane, to a subject displaying clinical signs of ASD may result in in a positive response or negative response within 18 weeks (rapid) of the administration of the activator. See e.g., Figure 4, reproduced below. The increase in ABC and SRS indicates a negative response and the decrease in ABC and SRS score indicates a positive response.

    PNG
    media_image1.png
    517
    1397
    media_image1.png
    Greyscale

Fig. 4. Total scores for (A) ABC and (B) SRS of individual placebo- and sulforaphane-treated participants at baseline and after 18 wk. At 18 wk, total ABC scores were available for 35 (10 placebo and 25 sulforaphane) and total SRS scores for 37 (11 placebo and 26 sulforaphane). Only the differences for sul- foraphane treatment were significant at 18 wk, thus a change in score of from 62.4 to 45.0 on the ABC scale (A) was significant (P < 0.001), and a change in B) was significant (P < 0.001). Means for the subjects shown, at 1 and 18 wk respectively, for placebo treatment, were 62.4 and 62.6 on the ABC scale, and 121.5 and 117.5 on the SRS scale.
At the time of the effective filing date, it would have been prima facie obvious that one of three responses to the Nrf2 activators being administering the 2-5 mol/kg Nrf2 activator would occur including a positive response and thus, the subject would inherently be defined as a patient of phenotype 2 ASD by the very definition of a patient as phenotype 2 ASD as defined in the disclosure of copending Application 16/181,544 as characterized by the positive response.
At the time of the of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill that the administration of 2 to 5mol/kg of a Nrf2-activator to a subject previously having been diagnosed with idiopathic ASD or a subject having displayed clinical signs of ASD would induce response including a positive response as claimed because there are a finite number of responses to Nrf2- activators (i.e., a positive response, negative response or no response) that would occur in a patient displaying clinical signs of ASD following the administration of a Nrf2-activator, as shown by Singh et al. and copending Application No. 16/182,539. Thus, it would have been obvious that one of the responses would occur in the patient administered a Nrf-2 activator and a patient demonstrating a positive response would inherently be an ASD phenotype 2 patient per the definition in the specification of copending application No. 16/182,539. The specification discloses that an ASD phenotype 2 patient is identified and characterized by a positive response to the administration of an Nrf2 activator. See page 11, lines 32-33. 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 8, 12 and 15 of copending Application 16/761,974 in view of Singh et al. (“Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, pp. 15550–15555; of record).
Regarding claims 1 and 7-9, claims 1, 3, 5, 7, 8, 12 and 15 of copending Application No. 16/761,974 claims administering Nrf2 activator to a subject having idiopathic ASD or displaying clinical signs of ASD wherein the amount of Nrf2 is at least 2 mol/kg (claims 5, 10,1 5) and wherein the Nrf2 activator is administered for at least 1 day (claims 4, 8 and 15).
The difference between copending Application No. 16/761,974 and the presently claims, is copending Application No. 16/761,974 do not teach a positive response was induced in the subject by the administration of the Nrf2 activation and the positive response is in a phenotype 2 patient. Singh et al. shows that the administration of the Nrf-2 activator, sulforaphane, to a subject displaying clinical signs of ASD may result in in a positive response or negative response within 18 weeks (rapid) of the administration of the activator. See e.g., Figure 4, reproduced below. The increase in ABC and SRS indicates a negative response and the decrease in ABC and SRS score indicates a positive response.

    PNG
    media_image1.png
    517
    1397
    media_image1.png
    Greyscale

Fig. 4. Total scores for (A) ABC and (B) SRS of individual placebo- and sulforaphane-treated participants at baseline and after 18 wk. At 18 wk, total ABC scores were available for 35 (10 placebo and 25 sulforaphane) and total SRS scores for 37 (11 placebo and 26 sulforaphane). Only the differences for sul- foraphane treatment were significant at 18 wk, thus a change in score of from 62.4 to 45.0 on the ABC scale (A) was significant (P < 0.001), and a change in score of from 121.5 to 105.2 on the SRS scale (B) was significant (P < 0.001). Means for the subjects shown, at 1 and 18 wk respectively, for placebo treatment, were 62.4 and 62.6 on the ABC scale, and 121.5 and 117.5 on the SRS scale.
prima facie obvious that one of three responses to the at least 2 mol/kg of Nrf2 activators would occur including a positive response a Nrf2-activator in a subject previously having been diagnosed with idiopathic ASD or a subject having displayed clinical signs of ASD. An induce response including a positive response as claimed is obvious because there are a finite number of responses to Nrf2- activators (i.e., a positive response, negative response or no response) that would occur in a patient displaying clinical signs of ASD following the administration of a Nrf2-activator, as shown by Singh et al. and copending Application No. 16/761,974. Thus, it would have been obvious that one of the responses would occur in the patient administered a Nrf-2 activator and a patient demonstrating a positive response would inherently be an ASD phenotype 2 patient per the definition in the specification of copending application No. 16/761,974. The specification discloses that an ASD phenotype 2 patient is identified and characterized by a positive response to the administration of an Nrf2 activator. See page 11, lines 19-20. Furthermore, the claimed dosage would have been obvious because the present claimed range of 2-5 mol/kg overlaps with the range of at least 2 mol/kg claimed by Application No. 16/761,974 and because the ranges overlap, a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Singh et al., “Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, 15550-15555; of record
        2 Zimmerman et al., WO 2016/054475 A1; published 2016
        3 Singh et al, “Sulforaphane Treatment of Young Men with Autism Spectrum Disorder”, CNS & Neurological Disorders - Drug Targets, 2016, 15, 597-601
        4 Singh et al., “Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, 15550-15555; of record
        5 Zimmerman et al., WO 2016/054475 A1; published 2016
        6 Singh et al, “Sulforaphane Treatment of Young Men with Autism Spectrum Disorder”, CNS & Neurological Disorders - Drug Targets, 2016, 15, 597-601
        7 The Molecular weight of sulforaphane is 177.3 g/mol.
        8 The molecular weight of sulforaphane is 177.3 g/mol.